 

Case:20-80058-swd Doc #:1-7 Filed: 04/20/2020 Page1of4

Exhibit 7
Case:20-80058-swd Doc #:1-7 Filed: 04/20/2020 Page 2 of 4

come DIETRICH & KENYON
OBERT W, DIETRICH
pveeaiarieall eabieddbdaiias tent ataie tr

(617) 374-8000
Fax (617) 374-6080
ww, DietrichKenyon.com

 

February 25, 2020

James N. Meinecke, Esq.
P. O. Box 5767
Saginaw, MI 48603

Re: TNT Financial, Inc. v. Chelsea Anne Williams
54A District Court Case No. 19-00661-GCB
Preferential Transfer Recovery and Stay Violation

To Whom It May Concern:

Our client, Chelsea Anne Williams, filed a Chapter 7 bankruptcy on December 16, 2019 in the
Western District of Michigan. The Notice of Bankruptcy and Certificate of Notice are enclosed
for your records. Garnisheed funds amounting to $600 or more, taken within 90 days prior to the
filing of bankruptcy, are avoidable, under 11 U.S.C. §547(b) and 11 U.S.C. §522(h), and
recoverable, under 11 U.S.C. §550(a) and 11 U.S.C. §522(i), as a preferential transfer.

In this matter, TNT Financial, Inc garnished Ms. Williams’s wages in the amount of $2,314.75
within 90 days prior to her bankruptcy filing. Additionally, on January 7 her wages were
gamished for $293.54 in violation of the automatic stay under U.S.C. 22 §362. Copies of
paycheck stubs are attached for your reference.

Therefore, we respectfully request you to refund the garnisheed money of $2,608.29 and any
other monies received after the bankruptcy filing in order to avoid the filing of an adversary
proceeding. To effect this settlement, a check must be received by our office on or before March
March 17, 2020. Please make the check jointly payable to the Dietrich & Kenyon Law Firm and
our client. Any communication, including the check’s mailing, should be directed to our office.
Case:20-80058-swd Doc #:1-7 Filed: 04/20/2020 Page 3of4

Contact our office if you have any questions or concerns. Thank you for your time and efforts.
We look forward to hearing from you in the near future.

Sincerely,
DIETRICH & KENYON

C ———x—s
Robert W. Dietrich
rwd@DietrichKenyon.com

Enclosures: Notice of Bankruptcy Filing
Certificate of Notice
Garnishment Disclosure
Copy pay stubs

RWDial
Case:20-80058-swd Doc #:1-7 Filed: 04/20/2020 Page 4of4

DIETRICH & KENYON
3815 WEST ST JOE ST SUITE A200
LANSING, Mi 48917

James N. Meinecke, Esq.
P.O. Box 5767
Saginaw Ml 48603-0767

$0.809

US POSTAGE

FIRST-CLASS

FROM 48917 Rte
FEB 26 2020

sta ‘ .

Fora

'ssizZ0Looszsa
